MID-AMERICA APARTMENT COMMUNITIES, INC. A self-managed equity REIT PRESS RELEASE MID-AMERICA REPORTS FOURTH QUARTER RESULTS Mid-America Apartment Communities, Inc. (NYSE: MAA), or Mid-America, reported net income available for common shareholders for the quarter ended December 31, 2007, of $3,799,000, or $0.15 per common share, as compared to net income available for common shareholders of $807,000, or $0.03 per common share, for the same quarter of 2006. In the fourth quarter of 2007, Mid-America recorded a gain of $279,000 from the sale of land and a loss of $589,000 from the expensing of the original issuance costs of its 9¼% Series F Cumulative Redeemable Preferred Stock, or Series F Preferred, redeemed in the quarter. For the year ended December 31, 2007, net income available for common shareholders was $25,669,000, or $1.01 per common share, as compared to $6,983,000, or $0.29 per common share, for the year ended December 31, 2006. In 2007, Mid-America recorded gains from the disposition of four properties, the sale of land, insurance settlement proceeds, the sale of joint venture assets and an incentive fee totaling a combined $16,694,000 compared to $134,000 in 2006. Net income available for common shareholders in 2007 also included a loss of $589,000 from the expensing of the original issuance costs of the Series F Preferred. Funds from operations, or FFO, the widely accepted measure of performance for real estate investment trusts, was $26,036,000, or $0.93 per share/unit, for the fourth quarter of 2007, as compared to $22,567,000, or $0.83 per share/unit, for the same quarter of 2006, an increase of 12%.Fourth quarter 2007 FFO per share/unit was 2 cents ahead of the mid-point of Mid-America’s guidance.
